FILED
                          NOT FOR PUBLICATION
                                                                      JAN 31 2017
                  UNITED STATES COURT OF APPEALS                  MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS

                          FOR THE NINTH CIRCUIT


JULIO CESAR LOZADA, AKA Luis                 No.    11-71464
Perez Calderon,
                                             Agency No. A089-958-706
            Petitioner,
                                             ORDER AMENDING
 v.

DANA J. BOENTE, Acting Attorney
General,

            Respondent.


Before: HAWKINS, BERZON, and MURGUIA, Circuit Judges.

      The Government’s Motion to Amend the Unpublished Opinion filed on January

12, 2017, is GRANTED in part.

      The Memorandum filed on December 23, 2016, is amended as follows. The

Memorandum concludes with “RELIEF GRANTED.” This sentence shall be deleted

and replaced with the following language:          “PETITION GRANTED and

REMANDED for further proceedings consistent with this Memorandum.”